MURNAGHAN, Circuit Judge,
dissenting in part:
While the majority has properly affirmed the district court on most of the thorny issues in this complex and messy case, I write to express my disagreement with its conclusion that G.E. successfully rebutted element four of the prima facie case of quid pro quo sexual harassment.
The lower court’s finding of fact, which the majority accepts, that Neal did process and submit the necessary paperwork for Spencer’s promotion is, to my mind, clearly erroneous.1 Insofar as G.E.’s rebuttal evidence hinges on that fact, the presumption of quid pro quo harassment has not been rebutted.
*665In his opinion, Judge Ellis specifically found “Neal’s testimony is generally not worthy of belief.” Spencer, 697 F.Supp. at 209. It would be understandable for the district court, nevertheless, to credit Neal’s testimony in some areas especially if corroborated by other evidence. Such is, however, simply not possible with regard to his testimony regarding submission of Spencer’s promotion papers. Neal was asked repeatedly by G.E.’s counsel, Spencer’s counsel, and the court whether he filled out and submitted the paperwork for Spencer’s promotion. His responses varied. In reply to G.E. asking if he filled out the paperwork recommending her for a promotion, Neal replied, “I think so.” The court asked if he had a specific recollection of having submitted the papers and he replied “no, sir.” Later, he responded once that he had filled out the paperwork and then again that “I thought I did.” He never was able to remember to whom he submitted this paperwork. He named two individuals to whom he might have given the papers, both of whom testified for G.E. and made no mention of the papers. Spencer, in contrast, testified that the manager of Employee Relations informed her that he had never seen any promotion papers. Id. at 207. G.E. never even attempted to rebut by producing anyone in G.E.’s employ who received the papers advocating Spencer’s promotion.
Both parties agree that any rebuttal of the prima facie case hinges on Neal’s testimony. The very testimony of Neal on that subject is simply not believable on this critical point and hence I part company with the majority and cannot find the presumption of sexual harassment to be rebutted.
Insofar as a reversal of the quid pro quo question would require a remand for a determination of damages, I also must necessarily disagree with the judgment comparisons for Rule 68 purposes.

. Contrary to the majority’s assertion (n. 11), Spencer did not refrain from challenging those findings. Rather, in the context of urging us to find, as we have, the establishment of a prima facie case, she devotes two pages of her reply brief to the insufficiency of the evidence establishing that Neal submitted the promotion papers.